Title: To John Adams from John Stockdale, 3 March 1794
From: Stockdale, John
To: Adams, John



Dear Sir
Piccadilly, London March 3rd. 1794

I received your favour, and return you my sincere thanks for your condescention in complying with my request: the work is now published, and I hope it will answer my purpose, but of this I cannot be certain, but whether it does or not, I am equally obliged to you. War hurts my business much, and prevented me printing it in 4to.—
With this, you will receive a Copy of which I beg your acceptance. the portrait is engraved by one of our first Artists; it pleases much many of your friends, as it is a most excellent likeness & well executed.—
I was much pleased with your opinion relating to France, and so were several of our great Men, to whom I in confidence, shewed that part of your letter: the political opinions of great and leading Men in all countries are very acceptable: the leading men in this, as well as yours, I am convinced mean well, though there are some very bad ones on both sides the Atlantic, and who would rejoice to see us at War again; but I trust & hope their hellish spirits will not be gratified, as it is much the interest of both Countries to be on the most friendly footing.  I shall at all times be much pleased to receive a few lines from you.
Mrs Stockdale desires her kind respects, and I beg you to present mine to the whole of your family—and in particular to your eldest Son, of whom I have the pleasure to hear a very favourable Account.—
I am / Dear Sir / With the greatest respect & esteem, / Your Much Obliged, and / Very Humb. Servt

John Stockdale
P.S. You will also receive half a Dozen Portraits of Mr. Adams, which will be very Acceptable to any of your Absent children.—

